Pezman, J. On or about the 14th day of August, 1962, claimant, Indiana Harbor Belt Railroad Company, a Corporation, entered into an agreement with respondent, acting by and through the Department of Public Works and Buildings, Division of Waterways, whereby claimant granted respondent permission to enter upon its property to make certain channel improvements. The instant claim in the amount of $843.40 arises from said contract, and represents the amount due and owing claimant for engineering and inspection expenses. A written stipulation was entered into between claimant and respondent, by their respective attorneys, which in part is as follows: “Indiana Harbor Belt Railroad Company, a Corporation and claimant herein, is a railroad corporation engaged in the business of common carrier in the State of Illinois. “Indiana Harbor Belt Railroad Company and the State of Illinois, Department of Public Works and Buildings, Division of Waterways, entered into an agreement on August 14, 1962 permitting the State to enter upon claimant’s property to make certain channel improvements, and the State specifically agreed to reimburse claimant for its engineering and inspection expense. “The terms of the foregoing agreement and the acceptance thereof by the State are fully set forth herein as exhibit A in the complaint. “Claimant, after fully performing its obligations under the said agreement rendered and mailed a bill to the State for the sum of $843.40, a true copy is attached to the complaint herein, and marked exhibit B. "That the appropriation out of which the bill was payable had lapsed at the time the bill was mailed, and the funds to pay said bill were no longer available to the Division of Waterways, and Indiana Harbor Belt Railroad Company was so advised by letter, a true copy of which is attached to the complaint herein as exhibit C.” A report of the Department of Public Works and Buildings, signed by Francis S. Lorenz, Director of the Department of Public Works and Buildings, and bearing the recommendation of John C. Guillou, Chief Waterway Engineer, acknowledges the agreement to reimburse claimant for engineering and inspection expenses, and sets forth the amount of $843.40 as being due and owing claimant. It further states that, unless lateness in submitting statement may preclude payment of such claim, claimant is entitled to receive payment for such services. From the record submitted in this case, it appears that the amount of $843.40 is now due and owing claimant by respondent. The claim in that amount is hereby allowed, and claimant, Indiana Harbor Belt Railroad Company, a Corporation, awarded the sum of $843.40.